Citation Nr: 1217089	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  07-10 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for a sleep disorder, claimed as sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from November 1989 to June 1992.  During the Persian Gulf War, he had service in Southwest Asia from January to July 1991.  

This case was previously before the Board of Veterans' Appeals (Board) in October 2010, at which time the issue of entitlement to service connection for sleep apnea was remanded for further development.  Following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C. confirmed and continued the denial of entitlement to service connection for a sleep disorder, claimed as sleep apnea.  Thereafter, the case was returned to the Board for further appellate action.

In August 2010, the Veteran had a hearing at the VA Satellite Office in San Antonio, Texas, before a Veterans Law Judge who has since retired from the Board.  In December 2011, the Board informed the Veteran of that fact and offered him another hearing before a member of the Board who would participate in the decision made on his appeal.  However, the Veteran declined that offer and requested that his case be considered on the evidence of record.  Therefore, the Board will proceed on the basis of that request.


FINDING OF FACT

Sleep apnea, a known clinical diagnosis, was first manifested several years after service, and the preponderance of the competent evidence of record shows that it is unrelated thereto.


CONCLUSION OF LAW

A sleep disorder, claimed as sleep apnea, is not the result of disease or injury incurred in or aggravated by service, nor is it the result of an undiagnosed illness stemming from the Veteran's participation in the 1991 Persian Gulf War.  38 U.S.C.A. § 1110, 1117, 1131, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. § 3.159, 3.303, 3.317 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issue of entitlement to service connection for a sleep disorder, claimed as sleep apnea.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In this case, the Board finds that VA has met that duty.

In August 2003, the Veteran filed a claim of entitlement to service connection for chronic fatigue syndrome.  In October 2004, the RO denied that claim.  The Veteran was notified of that decision, as well as his appellate rights; however, a notice of disagreement was not received with which to initiate an appeal.  Therefore, that decision became final under the law and regulations then in effect.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2004).  Accordingly, the Board has no jurisdiction over that issue, and it will not be considered below.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2011).  

In October 2005, the Veteran filed an application for entitlement to service connection for a sleep disorder, claimed as sleep apnea.  After reviewing the record, the Board finds no issue as to providing an appropriate application form or completeness of the application. 

Following its receipt of the Veteran's application, VA notified him of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection and set forth, generally, the criteria for rating service-connected disabilities and for assigning effective dates, should service connection be granted.  

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim of entitlement to service connection for a sleep disorder, claimed as sleep apnea.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA has obtained or ensured the presence of the Veteran's service treatment and personnel records; records reflecting his treatment by or through J. A. B., M.D., from December 1969 through November 2003; records reflecting his treatment by or through R. T., M.D., and Dr. P. from May 1998 through September 2001; records reflecting his treatment by or through F. K. K., III, M.D., from January through December 2000; records reflecting his VA treatment from June 2003 through March 2007; records reflecting the Veteran's treatment at a VA Vet Center from August 2003 through February 2004; the report of an April 2007 all night sleep evaluation by J. M. A., M.D.; an April 2007 statement from A. R., the Veteran's superior non-commissioned officer during the Persian Gulf War; and the transcript of the Veteran's August 2010 video conference hearing with a former Veterans Law Judge. 

In July 1992, June 2003, March and April 2004, and November 2010, VA examined the Veteran to determine, in part, the nature and etiology of any sleep disorder found to be present.  

The VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Indeed, in October 2011, the Veteran stated that he had no additional information or evidence to submit.  Moreover, as noted above, he has declined the Board's offer of an additional hearing and has requested that the Board consider his case on the evidence of record.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2011).  

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

In addition to the foregoing, service connection may be granted to any Persian Gulf veteran suffering from a chronic disability resulting from an undiagnosed illness or combination of undiagnosed illnesses which became manifest either during active duty in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2011.  As noted above, the Veteran had documented service in Southwest Asia from January to July 1991.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

There are three types of "qualifying chronic disabilities" for the purposes of 38 C.F.R. § 3.317 : (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness defined by a cluster of signs or symptoms (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome); or (3) a diagnosed illness that the Secretary of VA determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service connection.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4) (2011). 

An "undiagnosed illness" is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R § 3.317(a)(1)(ii) (2011).  In the case of claims based on undiagnosed illness, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  See Gutierrez  v. Principi, 19 Vet. App. 1, 8-9   (2004). 

A "medically unexplained chronic multi-symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii) (2011).  There are currently no diagnosed illnesses that have been determined by the VA Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C) (2011). 

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3) (2011).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. § 3.317(b) (2011). 

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

During his August 2010 hearing, the Veteran testified that he began to experience sleep problems during his assignment to Southwest Asia in support of the Persian Gulf War.  He contended that those problems had been present since his separation from service, and therefore, he maintained that service connection was warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

The Board acknowledges that the Veteran is competent to give testimony about what he experienced in and after service.  For example, he is competent to report that he developed sleep problems in service and that he has continued to experience them since his separation from service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, however, he is not qualified to render opinions which require medical expertise, such as the diagnosis of his symptoms or the nature and etiology of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion is not dispositive.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Special considerations attend the cases of combat veterans.  38 U.S.C.A. § 1154(b) (West 2002).  For any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  Id.  Section 1154(b) does not, however, create a statutory presumption that a combat veteran's alleged disease or injury is service connected.  The veteran must still meet his/her evidentiary burden with respect to service connection.  In this case, the Veteran does not contend, and the evidence does not show, that he is a combat veteran.  

During his hearing, the Veteran testified that during his service in Southwest Asia he was a tracked vehicle mechanic, essentially a heavy tow truck operator.  He did not receive awards and decorations, such as a Combat Action Badge, a Purple Heart Medal, awards for valor, or other indicia that he was personally present and had actively engaged or been engaged by the enemy.  Therefore, he may not be afforded the special considerations that attend the cases of combat veterans.  

A review of the Veteran's February 1989 service entrance examination shows that he responded in the negative, when asked if he then had, or had ever had, frequent trouble sleeping.  The report of his physical examination showed that he was 74.5 inches tall and that he weighed 248 pounds.  That report was negative for any evidence of a sleep disorder.  Thus, in that respect, he is presumed to have been in sound physical condition at the time he entered service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).  The Veteran's service treatment records are similarly negative for any complaints or clinical findings of a sleep disorder.  

During his April 1992 service separation examination, the Veteran responded in the affirmative when asked if he then had, or had ever had, frequent trouble sleeping.  In this regard, he stated that it took him two hours to get to sleep.  However, there were no clinical findings of a sleep disorder of any kind.  

Manifestations of a sleep disorder were not reported again until August 2003.  At that time, the records of his treatment at the Vet Center noted that the Veteran had a sleep disturbance in conjunction with depression.  In October 2003, the Veteran's wife reported that the Veteran did not get enough sleep, that he was impatient, and that at times, he would awaken in a cold sweat.  

In light of the Veteran's complaints of a sleep disorder, the Veteran was examined by VA in March 2004 to determine the nature and etiology of his complaints.  His wife reported that as far back as 1996, the Veteran experienced heavy snoring and periods of sleep where he would stop breathing.  Following that examination, the relevant diagnosis was severe sleep apnea, a known clinical diagnosis.  

Inasmuch as the Veteran's sleep problems are associated with a known clinical diagnosis, they do not meet the criteria for an undiagnosed illness.  Therefore, service connection is not warranted on that basis.  However, that does not end the inquiry.  The Board must still determine whether the evidence shows a nexus between the Veteran's current sleep apnea and service.

In November 2010, the Veteran was examined by the VA Respiratory Service to determine the nature and extent of any sleep disorder found to be present.  In particular, the examiner was asked to opine whether it was at least as likely as not that any such sleep disorder was etiologically related to the Veteran's military service.  

During the VA examination, the examiner noted that the Veteran had experienced sleep apnea as early as 1995 and that he had become aware of his excessive daytime sleepiness in the year 2000.  The examiner also noted that sleep studies at the VA in 2004 and those by a private practitioner in 2007 had confirmed a diagnosis of sleep apnea.  The examiner opined that it was less likely than not that the Veteran's sleep apnea was etiologically related to his active military service.

In so opining, the VA examiner noted the absence of any inservice symptoms of sleep apnea, such as snoring, prolonged periods of not breathing, or excessive daytime drowsiness.  Moreover, he noted that the Veteran's statements did not reflect any of those manifestations until the mid-1990's, several years after the Veteran's separation from service.  Finally, the examiner noted that a significant factor for sleep apnea was obesity and that the Veteran had gained over 100 pounds since service.  He went from 239 pounds at the time of his service separation examination to the 346 pounds he weighed during the November 2010 VA examination.  Thus, the VA examiner's opinion was supported by a clear, multi-faceted rationale.  As such, it is of great probative value, and the Board finds it persuasive.  Indeed, the Veteran has submitted no objective evidence to the contrary.

Finally, the Board notes that the Veteran did not file his claim of entitlement to service connection for a sleep disorder, claimed as sleep apnea, until October 2005, more than thirteen years after his separation from service.  Had he been having chronic sleep problems since service, it is reasonable to expect that he would  have filed an earlier claim.  After all, he certainly knew how to do so, having filed a June 1992 claim of entitlement to service connection for knee and hand disorders and for unspecified residuals of chemical exposure.  That he did not file such a claim with respect to his claimed sleep problems further militates against his appeal.

Inasmuch as there were no findings of a sleep disorder in service, and there are no findings of a relationship between the Veteran's current sleep apnea and service, the Board concludes that the Veteran does not meet the criteria for service connection.  Accordingly, service connection for a sleep disorder, claimed as sleep apnea, is denied.  

In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011). 


ORDER

Entitlement to service connection for a sleep disorder, claimed as sleep apnea, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


